*493Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Reginald A. McGary appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2000) complaint pursuant to 28 U.S.C. § 1915A(b)(l) (2006), for failure to state a claim and the court’s order denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. McGary v. Johnson, No. 7:08-cv-00418-jch-mfu, 2008 WL 2943147 (W.D.Va. July 30, 2008; Aug. 8, 2008). We deny MeGary’s motion to appoint counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.